Citation Nr: 1222873	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  94-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 60 percent disabling from July 7, 2003, to October 24, 2003, and as 40 percent disabling from December 1, 2004.

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to February 3, 1994, as 30 percent disabling from April 1, 1995, to March 19, 1998, as 60 percent disabling from March 20, 1998, to February 5, 2004, and as 30 percent disabling from April 1, 2005.

3.  Entitlement to an increased rating for a right hip disability, rated as 10 percent disabling prior to January 5, 1999, and as 30 percent disabling from March 1, 2000, to September 5, 2011.


REPRESENTATION

Appellant represented by:	Justin Holbrook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1960.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that continued a ten percent evaluation for the left knee disability and continued a noncompensable evaluation for the right hip disability.

Also on appeal is a rating decision in February 2004 that increased the rating for the right knee disability from 30 percent to 60 percent, effective from July 7, 2003, but restored the 30 percent rating from December 1, 2004.

During the course of the appeal the RO issued numerous rating decisions that increased and reduced the evaluations for the left and right knee disabilities and for the right hip disability as reflected on the title page.

The Veteran testified at hearings before Hearing Officers at the RO in June 1994 and March 2006.  Transcripts of those hearings are of record.

In September 2006 the Board issued a decision that denied increased ratings for the right hip disability and bilateral knee disability; the same action denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2008 the Court issued a decision that vacated as much of the Board's decision as concerned the claims for increased rating and remanded those issues to the Board for further consideration.  The Court affirmed the Board's action denying a TDIU, so that claim is no longer before the Board.

When the case was last before the Board in September 2010, the Board remanded the issues identified on the title page to the RO for further development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran's right knee replacement is manifested from July 7, 2003, to October 24, 2003, and from December 1, 2004, by chronic residuals consisting of severe painful motion.

2.  Prior to February 3, 1994, the Veteran's left knee disability was manifest by full ranges of motion; ankylosis, moderate recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, impairment of the tibia and fibula, or genu recurvatum were not shown.

3.  From April 1, 1995, to March 19, 1998, the Veteran's left knee replacement was manifest by chronic residuals consisting of moderate painful motion; ankylosis or limitation or extension to 30 degrees was not shown.

4.  From March 20, 1998, to February 5, 2004, and from April 1, 2005, the Veteran's left knee replacement was manifested by chronic residuals consisting of severe painful motion

5.  Prior to January 5, 1999, the Veteran's right hip disability was manifest by limitation of motion; limitation of flexion that more nearly approximated limitation to 30 degrees than limitation to 45 degrees was not , nor has limitation of abduction motion beyond 10 degrees been shown.

6.  From March 1, 2000, to September 5, 2011, the Veteran's right hip replacement was manifest by chronic residuals consisting of moderate symptoms; moderately severe residuals of weakness, pain or limitation of motion were not shown.


CONCLUSIONS OF LAW

1.  From July 7, 2003, to October 24, 2003, and from December 1, 2004, a 60 percent rating, but not higher, is warranted for the Veteran's right knee replacement.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5055 (2011).

2.  Disability ratings of 10 percent prior to February 3, 1994, 30 percent from April 1, 1995, to March 19, 1998, 60 percent from March 20, 1998, to February 5, 2004, and 60 percent from April 1, 2005, but not higher, are warranted for the Veteran's left knee replacement.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5055 (2011).

3.  The criteria for an increased rating for a right hip disability, rated as 10 percent disabling prior to January 5, 1999, and as 30 percent disabling from March 1, 2000, to September 5, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5054, 5252 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the noticed required under the VCAA, to include notice concerning the disability-rating and effective-date elements of his claims, by letters mailed in July 2003, September 2003, and March 2006.

Although adequate notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of each claim.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98  (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

In determining the degree of limitation of motion for the Veteran's musculoskeletal disabilities, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Right Knee

The Veteran is service-connected for a right knee replacement under Diagnostic Code (DC) 5055.  The current claim for an increased rating for the right knee disability was received by VA on July 7, 2003.  Prior to October 23, 2003, the right knee disability was rated at 60 percent.  From October 24, 2003, to November 30, 2004, the right knee disability was rated at 100 percent.  From December 1, 2004, forward, the right knee disability has been rated at 40 percent.  

38 C.F.R. § 4.71a DC 5055 provides specific rating criteria for a knee replacement.  A 100 percent rating is granted for one year following implantation of the prosthesis.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is the minimum rating after knee replacement.  DC 5055 does not specifically provide a 50 percent rating, but it states that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to DC 5256 (ankylosis), DC 5261 (limitation of extension), or DC 5262 (impairment of tibia and fibula).  As noted below, ankylosis and/or impairment of tibia and fibula are not shown on examination, and as such, application of DC 5256 and 5262 is not warranted.

Under DC 5261, limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The evidence of record indicates the Veteran had a total right knee revision in October 24, 2003.  Prior to October 24, 2003, there is no evidence warranting an increased rating.  There was no total right knee arthroscopy within a year prior to October 2003, and DC 5256, 5261, and 5262 do not provide ratings higher than 60 percent.  Additionally, the "amputation rule" precludes the assignment of a rating in excess of 60 percent.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  Because DC 51621 provides a 60 percent rating for amputation of the leg or amputation of the middle or lower third of the thigh, the amputation rule prohibits a rating in excess of 60 percent for the Veteran's right knee disability.

An increased rating is also not available for the period dating between October 24, 2003, and December 1, 2004, because for this time period, the Veteran's right knee disability is already rated at 100 percent.

Finally, for the period dating from December 1, 2004, the Veteran has previously been rated at 40 percent under DC 5055.

On VA examination in December 2004, the Veteran complained of pain with an intensity of 5 to 8 on a 1 (low) to 10 (high) pain scale.  He reported that his pain was aggravated by weightbearing, and he said that he could only sleep on his side with both knees fully in contact on the bed.  It was noted that although the Veteran worked seasonally at a golf course, he was only able to walk less than one block secondary to his pain.  It was additionally noted that although the Veteran was independent in his activities of daily living, he experienced significant knee pain during his daily activities.  Weakness and lack of endurance followed repetitive use.  The range of motion of the right knee was from 0 to 90 degrees, with no pain upon motion or repetition, no effusion, full muscle strength, and a mild ligamentous laxity.

In December 2004, the Veteran stated that he worked at a seasonal position because he needed the money.  He mentioned that he must be careful how he bends his knees.  Simple household chores caused him pain.  

A July 2005 letter from R.J.D., M.D., reflects that after the Veteran's knee revision surgery, his knees were not anywhere comparable to a successful primary total knee.

In January 2006, the Veteran commented that his condition was deteriorating.  He added that he had suffered from pain for 46 years and had to limit his activities with his children.

On VA examination in January 2006, the Veteran complained of constant sharp pain that averaged a 6 or 7 on a 1 (low) to 10 (high) pain scale.  He reported weakness and fatigue.  The right knee range of motion was noted to be from 0 to 90 degrees, although the Veteran now had pain throughout the range of motion, and fatigue and lack of endurance following repetition.  The examiner found no evidence of weakness, joint effusion, or laxity, however, and noted that the Veteran's gait was unremarkable, without an assistive device.  

In a February 2006 letter, Dr. D. advised the Veteran to be careful and restrained in his activities at home.

During his March 2006 RO hearing, the Veteran remarked that he experienced fatigue after walking.  He said that he limited walking, and he took Mobic for his pain.  He added that his knees especially hurt when the weather was overcast, chilly, and damp.

A private treatment record from October 2008 reflects that the Veteran had worked for the previous 13 years as the caddymaster of a golfcourse.  The note further reflects that the Veteran was a very avid golf fan.

On VA examination in March 2010, the Veteran stated that his knee pain had worsened since his previous examination.  He reported that his pain rated an average of a 5 on a 1 (low) to 10 (high) pain scale.  He remarked that his pain was aggravated by prolonged sitting.  He reported knee swelling, clicking, and buckling.  The examiner recorded that the Veteran worked a seasonal job at a golf course in which his job was mainly computer work.  The range of motion of the right knee was observed to be from 0 to 90 degrees without pain.  The examiner remarked that following three repetitions, no pain was elicited, and the range of motion remained the same.  The examiner found no evidence of fatigue, weakness, or lack of endurance.  The examiner indicated that the Veteran's gait was normal.

Extending every reasonable doubt to the Veteran, the Board finds that a disability rating of 60 percent is warranted for the Veteran's right knee disability from December 1, 2004.  As stated above, a 60 percent rating under DC 5055 requires evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The December 2004 VA examiner reported weakness in the right knee after repetitive use.  Although the Veteran has reported working seasonally at a golf course, he clarified during the March 2010 VA examination that his work was mainly computer work, and he also related to the December 2004 VA examiner that he was only able to walk less than one block secondary to his pain.  Additionally, the Veteran has consistently reported to VA examiners that he experiences constant right knee pain that rates as high as an 8 on a 10-point pain scale.

The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  As reviewed above, the medical evidence appears to support the Veteran's assertions.  The foregoing evidence sufficiently indicates the veteran has severe pain on motion; consequently, a 60 percent rating under DC 5055 is warranted from December 1, 2004.  As noted above, the amputation rule prohibits a rating in excess of 60 percent for the Veteran's right knee disability.  See 38 C.F.R. § 4.68 (2011).

In sum, the evidence of record supports right knee disability ratings of 60 percent from July 7, 2003, to October 24, 2003, and 60 percent from December 1, 2004, but no higher during the period of appeal.  As discussed above, the above findings contemplate and incorporate functional impairment due to pain, flare-ups and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left Knee

The current claim for an increased rating for the left knee disability was received by VA on March 25, 1993.  Prior to February 3, 1994, the Veteran's left knee disorder was rated as 10 percent disabling, for degenerative joint disease.  Subsequent to a left knee replacement, the Veteran was rated under DC 5055 at 100 percent from February 4, 1994, to March 31, 1995, 30 percent from April 1, 1995, to March 19, 1998, and 60 percent from March 20, 1998, to February 5, 2004.  On February 6, 2004, the Veteran underwent additional left knee surgery, and from February 6, 2004, to March 31, 2005, the left knee disability was rated at 100 percent.  The left knee disability was then rated at 30 percent, from April 1, 2004, forward.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; and a 20 percent rating if extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

38 C.F.R. § 4.71a DC 5055 provides specific rating criteria for a knee replacement.  A 100 percent rating is granted for one year following implantation of the prosthesis.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is the minimum rating after knee replacement.  DC 5055 does not specifically provide a 50 percent rating, but it states that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to DC 5256 (ankylosis), DC 5261 (limitation of extension), or DC 5262 (impairment of tibia and fibula).  As noted below, ankylosis and/or impairment of tibia and fibula are not shown on examination, and as such, application of DC 5256 and 5262 is not warranted.

To obtain a higher rating than 10 percent prior to February 3, 1994, or a separate compensable rating, the evidence must show ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to a compensable degree, sufficient impairment of the tibia and fibula, or genu recurvatum.  

Treatment records from May and June 1993 reflect complaints of moderate pain and findings of genu varum and limitation of flexion to 110 or 120 degrees.  An October 1993 VA examination report shows findings of full range of motion, no instability, and some crepitus.  A January 1994 treatment record also reported a range of flexion of 115 to 120 degrees, with mild knee flexion contractures.  

None of the records prior to February 3, 1994, report findings of subluxation, instability, ankylosis, dislocation, impairment of the tibia and fibula, or genu recurvatum.  Additionally, the Veteran is noted to have full extension and flexion to at least 110 degrees, with no findings of pain on motion or weakness during that time period.  The limitation of flexion is not sufficient to warrant a rating in excess of 10 percent and there is no other impairment warranting a higher rating or a separate compensable rating. Consequently, neither a rating higher than 10 percent nor a separate compensable rating for the left knee disability is warranted under available under any of the applicable rating codes for the period prior to February 4, 1994.

Subsequent to the Veteran's February 4, 1994, total left knee arthroplasty, his left knee disability was rated under DC 5055.  From February 4, 1994, to March 31, 1995, the left knee disability was rated at 100 percent.  Because this is a total rating, an increase is not available and no further discussion is needed.  

From April 1, 1995, to March 19, 1998, the left knee disability was rated at 30 percent under DC 5055.  

On VA examination in January 1995, the examiner noted that the Veteran's knee replacement appeared to be intact with no instability and normal findings for a total knee replacement.  Flexion of the left knee was to 90 degrees, and extension was full.

A VA treatment record from May 1996 indicates that the left knee had a range of motion of 0 degrees (full extension) to 90 degrees, with no pain on motion.  The record also reflects that the Veteran stayed, "fairly active and worked out six days a week."

The evidence does not warrant a 60 percent rating under DC 5055.  The evidence of record for this time period indicates that the Veteran had no left knee pain on motion; additionally, there is no finding of weakness, and the Veteran stated that he remained active and worked out six days a week.  This evidence does not indicate the Veteran had severe left knee painful motion or weakness.

30 percent is the maximum rating authorized for limitation of flexion under DC 5260.  In addition, there is no evidence of impairment of the tibia and fibula or ankylosis so a higher rating is not warranted on the basis of such impairment.  In addition, a separate compensable rating is not warranted under DC 5257 or DC 5261 because no lateral instability, recurrent subluxation or limitation of extension was present during this period.  

From March 20, 1998, to February 5, 2005, the Veteran's left knee disability is rated at 60 percent.  DC 5256, 5261, and 5262 do not provide ratings higher than 60 percent.  The 100 percent rating under DC 5055 is also not applicable.  Additionally, the "amputation rule," described previously, precludes the assignment of a rating in excess of 60 percent because DC 5162 provides a 60 percent rating for amputation of this area.  Consequently, a rating in excess of 60 percent is not available for this period.

On February 6, 2004, the Veteran underwent left knee surgery.  From February 6, 2004, to March 31, 2005, the Veteran is rated at 100 percent.  This is the highest rating available, so no increase is available.  

From April 1, 2005, forward, the Veteran has been rated at 30 percent under DC 5055.  

A July 2005 letter from R.J.D., M.D., reflects that after the Veteran's knee revision surgery, his knees were not anywhere comparable to a successful primary total knee.

In January 2006, the Veteran commented that his condition was deteriorating.  He added that he had suffered from pain for 46 years and had to limit his activities with his children.

On VA examination in January 2006, the Veteran complained of constant sharp pain that averaged a 6 or 7 on a 1 (low) to 10 (high) pain scale.  He reported weakness and fatigue.  The left knee range of motion was noted to be from 0 to 90 degrees, although the Veteran now had pain throughout the range of motion, and fatigue and lack of endurance following repetition.  The examiner found no evidence of weakness, joint effusion, or laxity.  

In a February 2006 letter, Dr. D. advised the Veteran to be careful and restrained in his activities at home.

During his March 2006 RO hearing, the Veteran remarked that he experienced fatigue after walking.  He said that he limited walking, and he took Mobic for his pain.  He added that his knees especially hurt when the weather was overcast, chilly, and damp.

A private treatment record from October 2008 reflects that the Veteran had worked for the previous 13 years as the caddymaster of a golfcourse.  The note further reflects that the Veteran was a very avid golf fan.

On VA examination in March 2010, the Veteran stated that his knee pain had worsened since his previous examination.  He reported that his pain rated an average of a 5 on a 1 (low) to 10 (high) pain scale.  He remarked that his pain was aggravated by prolonged sitting.  He reported knee swelling, clicking, and buckling.  The examiner recorded that the Veteran worked a seasonal job at a golf course in which his job was mainly computer work.  The range of motion of the left knee was observed to be from 0 to 90 degrees without pain.  The examiner remarked that following three repetitions, no pain was elicited, and the range of motion remained the same.  The examiner found no evidence of fatigue, weakness, or lack of endurance.  The examiner indicated that the Veteran's gait was normal.

The evidence indicates the Veteran has presented symptoms such as weakness and fatigue following repetitive use and pain (5-8 out of 10), which is aggravated by walking and standing and at night.  

Extending every reasonable doubt to the Veteran, the Board finds that a disability rating of 60 percent is warranted for the Veteran's left knee disability from April 1, 2005.  As stated above, a 60 percent rating under DC 5055 requires evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Although the Veteran has reported working seasonally at a golf course, he clarified during the March 2010 VA examination that his work was mainly computer work, and he also related to a VA examiner that he was only able to walk less than one block secondary to his pain.  Additionally, the Veteran has consistently reported to VA examiners that he experiences constant left knee pain that rates as high as an 8 on a 10-point pain scale.

The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  As reviewed above, for this time period, the medical evidence appears to support the Veteran's assertions.  The foregoing evidence sufficiently indicates the Veteran has severe left pain on motion; consequently, a 60 percent rating under DC 5055 is warranted from April 1, 2005.  As noted above, the amputation rule prohibits a rating in excess of 60 percent for the Veteran's left knee disability.  See 38 C.F.R. § 4.68 (2011).

In sum, the evidence of record supports left knee disability ratings of 10 percent prior to February 3, 1994, 30 percent from April 1, 1995, to March 19, 1998, 60 percent disabling from March 20, 1998, to February 5, 2004, and 60 percent disabling from April 1, 2005, but no higher during the period of the appeal.  As discussed above, the above findings contemplate and incorporate functional impairment due to pain, flare-ups and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Right Hip

The current claim for an increased rating for the right hip disability was received by VA on March 25, 1993.  The Veteran's right hip disorder was rated at 10 percent effective March, 25, 1993, to January 4, 1999, under Diagnostic Code (DC) 5299-5252.  Subsequent to a right hip replacement, the right hip disability was rated at 100 percent from January 5, 1999, to February 29, 2000, and then rated at 30 percent from March 1, 2000, to September 5, 2011, under DC 5054.  Subsequent to additional right hip surgery, the right hip disability was rated at 100 percent from September 6, 2011.

38 C.F.R. § 4.71a, DC 5054 provides specific rating criteria for a hip replacement.  A 100 percent rating is granted for one year following implantation of the prosthesis.  A 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 30 percent rating is the minimum rating after hip replacement.

Limitation of hip motion is rated under Diagnostic Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, 5254 if there is flail joint of the hips and 5255 if there is impairment of the femur, none of which are shown here).  Under Diagnostic Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253 (for thigh impairment), a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A maximum 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal range of flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Prior to January 5, 1999, the Veteran was rated under DC 5252 for limitation of flexion.  The evidence dating from this period indicates diagnoses of mild to moderate degenerative joint disease and complaints of pain.  Treatment records from 1993, to include an October 1993 VA examination record, report findings of "full" or normal range of motion.  An October 1993 VA examination reported full strength.  The examiner also noted that although the Veteran had a somewhat antalgic gait, he could transfer and ambulate functionally. 

During his June 1994 RO hearing, the Veteran remarked that he experienced pain in his right hip.  He said that he took two Advil per day.  The hearing transcript reflects that the Veteran did not experience pain when he was sitting; he experienced pain when he exercised or ascended or descended stairs.

A VA examination report from January 1995 reflects that there was no discomfort on palpation in the region of the right hip.  On range of motion testing, flexion of the right hip was to 100 degrees.  Extension was to 50 degrees.  Abduction was to 45 degrees, and adduction was to 15 degrees.  Internal and external rotation was limited to approximately 5 to 10 degrees.

A VA treatment record from May 1996 reflects that the range of motion in the Veteran's right hip was from o to 90 degrees with pain.

A March 1996 VA examination record reports the Veteran had a range of motion from 0 to 90 degrees with pain.  The examiner noted that the Veteran was able to stay fairly active and work out six days a week.  

1998 medical records report the Veteran had flexion limited to 90 degrees and abduction limited to 30 degrees during a non-flare-up period.  (See March 1998 VA examination record and November 1998 physician's statement.)  A flare-up was noted to reduce the Veteran's range of motion, resulting in flexion limited to 60 degrees and abduction limited to 15 degrees.  (See August 1998 VA examination record.)

DC 5252 provides a 20 percent rating for flexion limited to 30 degrees.  In this case, even after consideration of pain and flare-ups, the Veteran's right hip flexion is too great to warrant a 20 percent rating.  The Veteran's lowest recorded flexion is 60 degrees.

As there is no evidence of limitation of extension, ankylosis, flail joint, impairment of the femur, fracture, or malunion, no alternative rating codes pertaining to the hip are available.  Consequently, a rating in excess of 10 percent is not warranted for the period prior to January 5, 1999.

On January 5, 1999, the Veteran underwent right hip replacement surgery.

From January 5, 1999, to February 2000, the Veteran was rated at 100 percent, in accordance with 38 C.F.R. § 4.71a, DC 5054.  This is the maximum rating available; consequently, an increased rating is not available for this period.  

From March 1, 2000, to September 5, 2011, the Veteran was rated at 30 percent under DC 5054, for the right hip replacement.

An October 2000 VA examination report reflects full, painless range of motion in the right hip and full muscle strength.  The examiner also found no evidence of swelling, increased heat, or erythema, and the Veteran's gait was noted to be fluid and without impediment or assistive device.  A January 2001 addendum reported that there was additional loss of range of motion, weakened movement, and excessive fatigability during occasional exacerbations, but the Veteran was not symptomatic on the date of the January 2001 examination.  

Another VA examination was conducted in January 2006.  The Veteran reported a constant uncomfortable pain, on average 5 to 6 on a 10-scale in intensity, with aggravation caused by walking.  The examiner reported flexion of 0 to 60 degrees and abduction of 0 to 20 degrees, with pain on all ranges of motion.  Repetition did not increase pain or decrease range of motion, and there was no evidence of weakness, fatigue, or lack of endurance.   

On VA examination in March 2010, the Veteran reported that his right hip pain was intermittent and rated a 5 on a 1 (low) to 10 (high) pain scale.  It was noted that the pain was aggravated by prolonged standing in one position or by driving for more than one hour.  The examiner found no tenderness to palpation of the right hip.  Flexion of the right hip was from 0 to 60 degrees without additional pain.  Extension was to 10 degrees.  Internal rotation was to 5 degrees.  Adduction was to 5 degrees.  Abduction was to 20 degrees.  The examiner observed that no additional pain was elicited following repetitive motion, and the range of motion remained the same.  The examiner found no evidence of fatigue, weakness, or lack of endurance.

The foregoing evidence does not sufficiently indicate the Veteran's right hip replacement has moderately severe residuals of weakness, pain, or limitation of motion.  The evidence of record indicates that the Veteran still has a significant range of motion, walks without an assistive device or brace, and has continued to perform his part-time occupation.  Although the 2001 addendum opines that exacerbations result in weakness, neither the October 2000, January 2006, nor March 2010 VA examiners found any weakness either before or after repetitive movement, and full muscle strength has been reported.  

In this case, although the Veteran has reported increased pain in his statements to the RO, his statements to the VA examiners of record reflect no more than moderate pain.  For example, the March 2010 VA examination report reflects the Veteran's comments that his right hip pain was intermittent and only rated a 5 on a 1 (low) to 10 (high) pain scale.  The Board notes that the appellant is competent to report that his disability is worse.  Layno, supra. at 469 (1994).  However, the Board finds that the lay statements made to the VA examiners are more probative than the lay statements made directly to the RO, as the statements to the VA examiners were made to healthcare professionals in a medical setting for a medical evaluation.  

Whether the Veteran's disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by a skilled professional, is more probative of the degree of disability.

In light of all the evidence, a disability rating in excess of 30 percent from March 1, 2000, to September 5, 2011, is not warranted for the right hip disability.

On September 6, 2011, the Veteran again underwent right hip replacement surgery.

From September 6, 2011, the Veteran is rated at 100 percent, in accordance with 38 C.F.R. § 4.71a, DC 5054.  This is the maximum rating available; consequently, an increased rating is not available for this period.

Additional Considerations

Consideration has been given to assigning additional staged ratings for the claims on appeal; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board notes that the Veteran was compensated with temporary total ratings to compensate for his periods of convalescence following surgery, and medical records do not reflect symptoms that are not contemplated by the schedular criteria.  Moreover, significant medical records from VA and private physicians show that the Veteran was found to be able to work, even though his service-connected disabilities caused problems in his present employment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.






ORDER

Disability ratings of 60 percent from July 7, 2003, to October 24, 2003, and 60 percent from December 1, 2004, for a right knee disability are granted, subject to the criteria applicable to the payment of monetary benefits.

Disability ratings of 10 percent prior to February 3, 1994, 30 percent from April 1, 1995, to March 19, 1998, 60 percent from March 20, 1998, to February 5, 2004, and 60 percent from April 1, 2005, for a left knee disability are granted, subject to the criteria applicable to the payment of monetary benefits.

Disability ratings in excess of 10 percent prior to January 5, 1999, and 30 percent from March 1, 2000, to September 5, 2011, for a right hip disability are denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


